


Exhibit 10.22

 

THIS CONVERTIBLE UNSECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED
EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT
OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

THIS CONVERTIBLE UNSECURED PROMISSORY NOTE IS SUBJECT TO THE TERMS OF A
SUBORDINATION AGREEMENT DATED AS OF DECEMBER 7, 2015, BY AND AMONG THE HOLDER
(AS DEFINED HEREIN), THE COMPANY (AS DEFINED HEREIN), AND OXFORD FINANCE LLC
(THE “SUBORDINATION AGREEMENT”).  THE SUBORDINATION AGREEMENT CONTAINS
PROVISIONS RESTRICTING, AMONG OTHER THINGS, CERTAIN PAYMENTS AND THE EXERCISE OF
CERTAIN RIGHTS AND REMEDIES BY THE HOLDER.  IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THIS NOTE AND THE SUBORDINATION AGREEMENT, THE TERMS OF THE
SUBORDINATION AGREEMENT SHALL CONTROL.

 

UNSECURED PROMISSORY NOTE

 

$10,000,000

December 7, 2015

 

Germantown, MD

 

For value received Senseonics Holdings, Inc., a Delaware corporation (the
“Company”) promises to pay to Energy Capital LLC, a Florida limited liability
company (the “Holder”), the principal sum of up to Ten Million Dollars and
No/100 ($10,000,000), or such lesser amount as may be outstanding hereunder as
outlined on Exhibit 1 attached hereto, with simple interest on the outstanding
principal amount at the rate of Six and Ninety-Five Hundredths percent (6.95%)
per annum.  Interest on the outstanding principal amount shall commence with the
date of the first advance and shall continue on the outstanding principal until
paid in full or converted.  Interest shall be computed on the basis of a year of
365 days for the actual number of days elapsed.

 

1.                                      This note (the “Note”) is to be issued
to Holder pursuant to the terms of that certain Note Purchase Agreement (the
“Agreement”), dated as of December 7, 2015 (the “Agreement Date”), by and
between the Company and the Holder.

 

2.                                      All payments of interest and principal
shall be in lawful money of the United States of America.  All payments shall be
applied first to accrued interest, and thereafter to principal.

 

3.                                      The Note shall be due and payable in the
event that the Company issues and sells shares of its equity securities in an
Underwritten Public Offering with total proceeds to the Company of not less than
$45,000,000 (excluding this Note) (the “$45 Million Equity Offering”), whereupon
the outstanding principal balance of the Note, plus all accrued but unpaid
interest thereon, will become due within ten (10) days after the closing of the
$45 Million Equity Offering (the “Maturity Date”).

 

4.                                      The entire outstanding principal balance
and all unpaid accrued interest shall become fully due and payable on the
Maturity Date.

 

1

--------------------------------------------------------------------------------


 

5.                                      In the event of any default hereunder,
the Company shall pay all reasonable attorneys’ fees and court costs incurred by
Holder in enforcing and collecting this Note.

 

6.                                      If there shall be any Event of Default
hereunder, at the option and upon the declaration of Holder of this Note and
upon written notice to the Company (which election and notice shall not be
required in the case of an Event of Default under Section 7(c) or 7(d)), this
Note shall accelerate and all principal and unpaid accrued interest shall become
due and payable. The occurrence of any one or more of the following shall
constitute an Event of Default:

 

(a)                                 The Company fails to pay timely any of the
principal amount due under this Note on the date the same becomes due and
payable or any accrued interest or other amounts due under this Note on the date
the same becomes due and payable;

 

(b)                                 The Company shall default in its performance
of any covenant under the Agreement;

 

(c)                                  The Company files any petition or action
for relief under any bankruptcy, reorganization, insolvency or moratorium law or
any other law for the relief of, or relating to, debtors, now or hereafter in
effect, or makes any assignment for the benefit of creditors or takes any
corporate action in furtherance of any of the foregoing; or

 

(d)                                 An involuntary petition is filed against the
Company (unless such petition is dismissed or discharged within sixty (60) days
under any bankruptcy statute now or hereafter in effect, or a custodian,
receiver, trustee, assignee for the benefit of creditors (or other similar
official) is appointed to take possession, custody or control of any property of
the Company.

 

7.                                      The Company hereby waives demand,
notice, presentment, protest and notice of dishonor.

 

8.                                      This Note shall be governed by and
construed under the laws of the State of Delaware, as applied to agreements
among Delaware residents, made and to be performed entirely within the State of
Delaware, without giving effect to conflicts of laws principles.

 

9.                                      The indebtedness evidenced by this Note
is subordinated in right of payment to the prior payment in full of any senior
indebtedness in existence on the date of this Note.  “Senior Indebtedness” shall
mean, unless expressly subordinated to or made on a parity with the amounts due
under this Note, all amounts due in connection with (a) indebtedness of the
Company to banks or other lending institutions regularly engaged in the business
of lending money (excluding venture capital, investment banking or similar
institutions and their affiliates, which sometimes engage in lending activities
but which are primarily engaged in investments in equity securities), including
without limitation, pursuant to that certain Loan and Security Agreement, dated
as of July 31, 2014, by and among, Company and Senseonics, Incorporated, as
borrowers, and Oxford Finance LLC, as collateral agent and a lender and the
other lenders party thereto from time to time have (as amended, supplemented or
otherwise modified from time to time) and (b) any such indebtedness or any
debentures, notes or other evidence of indebtedness issued in exchange for such
Senior Indebtedness, or any indebtedness arising from the satisfaction of such
Senior Indebtedness by a guarantor.

 

10.                               Any term of this Note may be amended or waived
with the written consent of the Company and Holder.

 

2

--------------------------------------------------------------------------------


 

11.                               This Note may be transferred only upon its
surrender to the Company for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company.  Thereupon, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount and interest shall be issued to, and registered in the name of, the
transferee.  Interest and principal shall be paid solely to the registered
holder of this Note.  Such payment shall constitute full discharge of the
Company’s obligation to pay such interest and principal.

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ R. Don Elsey

 

 

Name:

R. Don Elsey

 

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

SCHEDULE OF ADVANCES UNDER PROMISSORY NOTE

 

DATE

 

ACTION

 

AMOUNT

 

OUTSTANDING
PRINCIPAL
BALANCE

 

MAKER’S
INITIAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
